Citation Nr: 1206908	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-37 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for instability associated with chondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for instability associated with chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973.

This appeal to the Board of Veterans' Appeals  (Board) arose from a May 2006 rating decision in which the RO, inter alia, continued a 10 percent rating each for residuals of injuries to each knee with chondromalacia.  The Veteran filed a notice of disagreement (NOD) in June 2006, and the RO in Pittsburgh, Pennsylvania issued a statement of the case (SOC) was issued in October 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2007.

The Board notes that, during the pendency of the appeal, in August 2009, the RO in Seattle, Washington, continued the appealed 10 percent rating for each knee under Diagnostic Code 5257, but also granted separate 10 percent ratings for limited extension and limited flexion of each knee, effective July 2, 2009 (as reflected in an August 2009 rating decision and supplemental SOC (SSOC)).  [The Board notes, parenthetically, that the RO's action in this regard is consistent with opinions of VA's General Counsel: VAOPGCPREC 9-98 (Aug. 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) (providing that separate ratings are assignable for knee arthritis resulting in limited or painful motion (Diagnostic Code 5003) and for instability (Diagnostic Code 5257); and VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (providing that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint).].

The Veteran has not appealed any rating assigned in the August 2009 rating decision and has only explicitly appealed the May 2006 rating decision in which the RO continued the 10 percent rating assigned for each knee under Diagnostic Code 5257; however, in light of the RO's actions, the Board has recharacterized the matters on appeal as reflected on the title page.

The Board notes that, with the exception of a limited period from August 2005 to August 2006 during which the Veteran had executed a power of attorney in favor of another service organization, at all other times pertinent to this appeal and currently, the Veteran has been and is represented by the Disabled American Veterans.  See VA Forms 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in August 1992, August 2005, and August 2006.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the August 2005 claim for increase, no instability of either knee has been demonstrated during VA examination or treatment, and testing has revealed negative drawer and McMurray's signs; however, the Veteran has described giving way of the knees, as well as reported experiencing instability once or twice per month, and a July 2009 VA examiner noted that he experiences some instability in the knees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for instability associated with chondromalacia of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a rating in excess of 10 percent for instability associated with chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5257 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for right and left knee disabilities, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The May 2006 RO rating decision reflects the initial adjudication of the claims after issuance of the January 2006 letter.  Hence, this letter meets Pelegrini's content of notice requirements, as well as the VCAA's timing of notice requirement.

Thereafter, the October 2007 SOC set forth the pertinent rating criteria for evaluating knee disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).  An October 2007 letter reiterated some of the notice provided in the January 2006 letter, as well as provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (consistent with Dingess/Hartman).  

Although the October 2007 letter was provided at the time of, and not prior to, the RO's last adjudication of the claim-see Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect)-on these facts, the timing of this notice is not shown to prejudice the Veteran.  In this case, as explained in more detail, below, the Board is denying a higher rating for chondromalacia of each knee.  As no other rating or effective date is being, or is to be, assigned, on these facts, there can be no possibility of prejudice to the Veteran as regards the pertinent notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's VA treatment records, and the reports of January 2006 and June 2009 VA joints examinations.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App.  505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that, for each knee, different ratings may be warranted for different time periods.
Historically, by rating action issued in April 1973, the RO granted service connection for residuals of injury to each knee, and assigned a 0 percent (noncompensable) rating for each knee, under the provisions of 38 C.F.R. § 4.71a, DC 5299.  The Veteran filed a claim for a higher rating for each knee in October 1986 and August 1992.  By April 1993 rating action, the RO recharacterized the right and left knee disabilities as residuals, knee injury with chondromalacia, and assigned a 10 percent rating for each knee, effective August 14, 1992, under the provisions of 38 C.F.R. § 4.71a, DC 5257.  The RO also granted a temporary total rating from January 26, 1993 to February 29, 1993, based on the Veteran's January 26, 1993 arthroscopic surgery of the right knee and assigned a 10 percent rating from March 1, 1993.  The Veteran filed a claim for a temporary total rating for his left knee in January 1994.  Thereafter, by an August 1994 rating action, the RO granted a temporary total rating from December 14, 1993 to February 29, 1994, based on a December 14, 1993 arthroscopic surgery of the left knee and assigned a 10 percent rating from March 1, 1994.  The Veteran filed the current claim for a higher rating in August 2005.

As noted, the Veteran's chondromalacia is rated under DC 5257.  Under that diagnostic code, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, DC 5257.

The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Pertinent to the August 2005 claim for increase, a November 2005 VA treatment record notes that the Veteran used crutches when he walked to help support his knees.

On January 2006 VA joints examination, the Veteran complained of giving out.  He indicated that he occasionally wore elastic knee braces that he pulled over his knees for support and forearm crutches that were prescribed by his physician.  He reported instability once or twice a month.  He used Canadian or forearm crutches.  He stated that on a good day he might use his cane but generally used his crutches.

On examination of the right knee, there was tenderness with palpation in the inferior and superior patella and in the medial and lateral aspect.  There was no redness, warmth, or effusion.  Strength was 4/5 with giving way.  Sensation was intact to vibration and monofilament.  Pedal pulse was present.  Reflexes were 2+.  Only one 1-centimeter scar was visible from the arthroscopic surgery.  He had two 0.5 centimeter scars on his right knee from the arthroscopic surgery.  The scars had faded.  There was a negative anterior and posterior drawer.  Medial and collateral ligaments were stable with varus and valgus pressure.  McMurray's was negative.

On examination of the left knee, there was tenderness with palpation in the inferior patella and in the medial and lateral aspect.  There was no redness, warmth, or effusion.  Strength was 4/5 with giving way.  Sensation was intact to vibration and monofilament.  Pedal pulse was present.  Reflexes were 2+.  Only one 1-centimeter scar was visible from the arthroscopic surgery.  There was greater heel wear on the left shoe.  There was a negative anterior and posterior drawer.  Medial and collateral ligaments were stable with varus and valgus pressure.  McMurray's was negative.  The examiner diagnosed bilateral chondromalacia of the knees with residual pain.

VA medical records dated in July 2008 and June 2009 note that the Veteran had a high risk for falls and used a cane to assist with ambulation.

On July 2009 VA joints examination, the Veteran asserted that his knees occasionally locked up or gave out, but not routinely; the examiner noted that this demonstrated some instability.  Reportedly, he had used crutches and canes since 1994.  During the examination, he was unable to get into position to perform anterior posterior drawer tests or varus or valgus due to back and knee pain.  Therefore, the examiner was unable to evaluate stability or subluxation.  The examiner was unable to perform McMurray's testing due to the Veteran's inability to properly flex his knees due to pain.  It was noted that he was only able to ambulate with crutches.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point pertinent to the current claim for increase has chondromalacia of either the right or left knee warranted a rating higher than the 10 percent rating assigned.

Despite the fact that the Veteran reportedly wears braces on both knees and uses crutches and a cane, and that a single examiner accepted the Veteran's assertions as indicating that he experiences some instability, no instability has been demonstrated on examination or during treatment.  In fact, on testing in January 2006 and July 2009, drawer and McMurray's sign's were negative, indicating that neither the right nor left knee warrants an increased rating under Diagnostic Code 5257.

In this respect, on January 2006 VA examination, the Veteran complained of giving way, indicated that he occasionally wore elastic knee braces, used forearm crutches that were prescribed by his physician, and complained of instability that occurred once or twice a month.  However, examination of the knees did not reveal any clinical evidence of instability.  As specifically noted by the January 2006 VA examiner, drawer and McMurray's signs were negative, and there were no medical findings of instability or subluxation of either knee at that time.  On July 2009 VA examination, while the examiner was unable to evaluate stability or subluxation, the Veteran indicated that his knees occasionally locked or gave out and that he was only able to ambulate with crutches, which the examiner stated demonstrated some instability of the Veteran's knees.

Thus, the Board has considered both medical findings and the Veteran's lay assertions, but finds that, the weight of the evidence indicates that, pertinent to the August 2005 filing of the claim for increase, the degree of laxity in each knee cannot be characterized as more than slight; as such, no higher rating under Diagnostic Code 5257 is warranted for either knee at any point pertinent to the current claim for increase.

For all the foregoing reasons, the Board finds that there is no basis for staged rating for instability associated with chondromalacia of either knee, pursuant to Hart, and that the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for either knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for instability associated with chondromalacia of the right knee is denied.

A rating in excess of 10 percent for instability associated with chondromalacia of the left knee is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


